ORDER
PER CURIAM:
TWS Construction Services, L.L.C. appeals a judgment of the Circuit Court of Jackson County, which confirmed an arbitration award entered against TWS and in favor of Kissick Construction Company, Inc. The arbitration award interpreted two construction subcontracts entered between TWS and Kissick. TWS argues that the arbitrator exceeded his powers by relying on a prior oral agreement between the parties which was not incorporated into the subcontracts, and was therefore not subject to the arbitration clauses contained in the subcontracts. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).